Order entered July 20, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01097-CR

                                 DANIEL MAVERO, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 10
                                   Dallas County, Texas
                           Trial Court Cause No. MA13-71667-L

                                             ORDER
       The Court REINSTATES the appeal.

       On June 29, 2015, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is represented by court-appointed counsel Jeffrey Buchwald; (3) counsel’s

explanation for the delay in filing appellant’s brief is that he had not received one of the exhibits

until recently; and (4) counsel requested fifteen days from the July 16, 2015 findings to file

appellant’s brief.

       We ORDER appellant to file his brief by FRIDAY, AUGUST 7, 2015.

                                                       /s/    LANA MYERS
                                                              JUSTICE